Exhibit 10.3

 

INDEMNIFICATION AGREEMENT

This INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of this 10th day of
May, 2017, between J. Alexander’s Holdings, Inc., a Tennessee corporation (the
“Company”), and J. Michael Moore, an officer of the Company (the “Officer”).

WHEREAS, the Company and the Officer are aware of the increased exposure to
litigation by officers of publicly-owned companies in the course of exercising
their duties;

WHEREAS, the Company and the Officer are also aware of conditions in the
insurance industry that have affected the Company’s ability to obtain adequate
officers’ and officers’ liability insurance coverage on an economically
acceptable basis;

WHEREAS, the Company desires to continue to benefit from the services of
highly-qualified and experienced persons such as the Officer;

WHEREAS, the Officer desires to serve the Company as an officer for so long as
the Company is able to provide on an acceptable basis adequate and reliable
indemnification against certain liabilities and expenses which may be incurred
by the Officer in connection with such service;

WHEREAS, the Tennessee Business Corporation Act (the “Act”) and the charter of
the Company (as the same may be amended from time to time, the “Charter”), and
the bylaws of the Company (as the same may be amended from time to time, the
“Bylaws”) provide for the indemnification of officers under certain
circumstances;

WHEREAS, the Company and the Officer recognize the potential inadequacy of the
protection available to officers under the Act, the Charter, Bylaws and
officers’ and officers’ liability insurance; and

WHEREAS, the Act and Bylaws specifically provide that the indemnification
provided thereunder is not exclusive and contemplate that indemnification
agreements may be entered into between the Company and its officers.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereby agree as follows:

Section 1. Service by Officer. The Officer agrees to continue to serve as an
officer of the Company, provided that (i) the Officer may resign at any time in
the event of any change in his or the Company’s circumstances which would in his
sole judgment make his resignation advisable, and (ii) this Agreement shall not
give the Officer the right to be appointed as an officer of the Company or
affect the right of the Board of Directors of the Company to remove him.

Section 2. Indemnification. To the maximum extent permitted by law, subject to
the limitations contained in Section 4 or otherwise in this Agreement, the
Company shall indemnify the Officer

 

1

 

 

--------------------------------------------------------------------------------

 

against any Liability or Expense incurred in a Proceeding by reason of (or
arising in part out of) an Indemnifiable Event, except that the Company shall
not be required to indemnify the Officer for any Liability or Expenses incurred
in a Proceeding initiated by or on behalf of the Officer or to which the Officer
voluntarily becomes a party unless (i) the Company has joined in or the Board of
Directors of the Company has consented to the initiation of such Proceeding;
(ii) the Proceeding is one to enforce indemnification rights; or (iii) the
Proceeding is instituted after a Change in Control. If the Officer is entitled
under any provision of this Agreement to indemnification by the Company for some
or a portion of any Liability or Expenses, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify the Officer for the
portion thereof to which the Officer is entitled. Notwithstanding any other
provision of this Agreement, to the extent that the Officer has been successful
on the merits in defense of any Proceeding relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, the Officer
shall be indemnified against all Liabilities and Expenses actually and
reasonably incurred by the Officer or on the Officer’s behalf in connection
therewith.

Section 3. Expense Advances. If so requested by the Officer, the Company shall
advance the reasonable Expenses incurred by the Officer in a Proceeding by
reason of (or arising in part out of) an Indemnifiable Event, except that the
Company shall not be required to advance Expenses to the Officer for any
Expenses incurred in a Proceeding initiated by or on behalf of the Officer or to
which the Officer voluntarily becomes a party unless (i) the Company has joined
in or the Board of Directors of the Company has consented to the initiation of
such Proceeding; (ii) the Proceeding is one to enforce indemnification rights;
or (iii) the Proceeding is instituted after a Change in Control. Expense
advancements shall be provided within thirty (30) calendar days of the Officer
furnishing the Company a request of such advance or advances, and: (a) a written
affirmation, personally signed by or on behalf of the Officer, of his good faith
belief that he is not liable for (i) a breach of his duty of loyalty to the
Company or its shareholders, or (ii) any acts or omissions not in good faith or
which involve intentional misconduct or a knowing violation of law, and that he
is entitled to advancement of Expenses under the terms of this Agreement; and
(b) if requested by the Company, a written opinion of counsel for the Officer in
the Proceeding to the effect that, based on the facts known to such counsel, it
is reasonably possible that the Officer will not be found liable contrary to his
affirmation; and (c) a written undertaking (in the form of an unlimited general
obligation of the Officer, which need not be secured), personally signed by or
on behalf of the Officer to repay any advances, if a judgment or final
adjudication adverse to the Officer establishes his liability contrary to his
affirmation. Such advances are deemed to be an obligation of the Company to the
Officer hereunder and shall in no event be deemed a personal loan.

Section 4. Limitations on Indemnification. No indemnification pursuant to this
Agreement may be made (a) in advance of a final disposition of the Proceeding
for which indemnification is sought, (b) for any Liability or Expenses for which
the Officer has been reimbursed by insurance or otherwise, or (c) if a judgment
or other final adjudication adverse to the Officer establishes his liability for
(i) a breach of his duty of loyalty to the Company or its shareholders, (ii) any
acts or omissions not in good faith or which involve intentional misconduct or a
knowing violation of law, or (iii) profits made from the purchase or sale by the
Officer of securities of the Company pursuant to the provisions of Section 16(b)
of the Securities Exchange Act of 1934, as amended

 

 

2

 

 

--------------------------------------------------------------------------------

 

(the “Exchange Act”), or any similar provisions of any federal or state statutes
or regulations. A settlement without the Company’s prior written consent shall
not be deemed a final disposition, and no indemnification for any amount paid in
such a settlement may be made under this Agreement.

Section 5. Non-Exclusive Rights. The Officer’s rights to indemnification and
advancement of expenses under this Agreement are intended to be cumulative and
not exclusive of other rights to which the Officer may be entitled under any
insurance policy, the Act, the Charter or Bylaws of the Company or a resolution
of shareholders or officers providing for indemnification. The Officer’s right
to indemnification and advancement of Expenses as provided in Sections 2 and 3
of this Agreement are intended to be greater than those which are otherwise
provided for in the Act and in excess of those provided in the Company’s Charter
and Bylaws, notwithstanding the Officer’s failure to meet the standard of
conduct required for permissive indemnification under the Act.

Section 6. Liability Insurance. The Company currently has, or will have within a
reasonable time following the date of this Agreement, in force policies of
officers’ and officers’ liability insurance (“Liability Insurance”). The Company
agrees to furnish to the Officer copies of such Liability Insurance policies
upon his request. The Company further agrees that, so long as the Officer shall
continue to serve as an officer of the Company, the Company will, subject to the
limitations set forth below, endeavor to purchase and maintain in force for the
benefit of the Officer one or more policies of Liability Insurance providing
coverage at least comparable to that provided under the policies currently in
force and in no event less than that provided for the benefit of any other
officer. The Company shall not be required to maintain such Liability Insurance
in force if, in the sole judgment of the board of officers of the Company
serving at the time such judgment is made, Liability Insurance is not reasonably
available, the cost of such insurance is disproportionate to the amount of the
coverage or such insurance is so limited that there is an insufficient benefit
from such insurance.

Section 7. Notification and Defense of Claim. If a claim is made against the
Company with respect to any Proceeding, the Officer shall notify the Company of
the commencement of such Proceeding promptly after receipt by the Officer of
notice of the commencement thereof. With respect to any such Proceeding as to
which the Officer notifies the Company of the commencement thereof, (i) the
Company shall be entitled to participate therein at its own expense and
(ii) except as otherwise provided below, shall be entitled to assume the defense
thereof, with counsel reasonably satisfactory to the Officer. After notice from
the Company to the Officer of its election to assume the defense thereof, the
Company shall not be liable to the Officer under this Agreement for any legal
expenses subsequently incurred by the Officer in connection with the defense
thereof. The Officer shall have the right to employ his own counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at the expense of
the Officer, unless (i) the employment of such counsel by the Officer has been
authorized by the Company, (ii) the Officer shall have reasonably concluded that
there may be a conflict of interest between the Company and the Officer in the
conduct of his defense in such Proceeding or (iii) the Company shall have failed
to promptly employ its counsel to assume the defense in such Proceeding, in

 

 

3

 

 

--------------------------------------------------------------------------------

 

each of which cases the fees and expenses of the Officer’s counsel shall be paid
by the Company. The Company shall not be entitled to assume the defense in any
Proceeding brought by or on behalf of the Company as to which the Officer shall
have reasonably concluded that there may be a conflict of interest between the
Company and the Officer in the conduct of his defense.

Section 8. Settlement. The Company shall not settle any claim in any manner
which would impose any penalty or any injunctive relief restricting the
activities of the Officer without the Officer’s written consent. The Officer
shall not unreasonably withhold his consent to any proposed settlement which
does not impose a fine or injunctive relief, if the Company pays all amounts due
under such settlement immediately upon such settlement becoming effective.

Section 9. Cooperation of Officer. The Officer shall cooperate with the person
or persons making the determination on behalf of the Company with respect to the
Officer’s entitlement to indemnification under this Agreement, including
providing any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to the Officer and
relevant to such determination.

Section 10. Certain Presumptions and Burden of Proof. If the person or persons
making such determination on behalf of the Company with respect to the Officer’s
entitlement to indemnification or advancement of Expenses shall not have reached
a decision within sixty (60) days after receipt by the Company of the Officer’s
request therefor, the Officer shall be deemed to be entitled thereto; provided,
however, such sixty-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person or persons making the
determination decide in good faith that additional time is required for
obtaining or evaluating documentation or other relevant information. In any suit
by the Officer to enforce his rights under this Agreement, (i) the Officer shall
be presumed to be entitled to indemnification, subject to the Company’s ability
to rebut such presumption, and (ii) the termination of a Proceeding by a
judgment, order, settlement, conviction or upon a plea of nolo contendere or its
equivalent is not, of itself, determinative that the Officer did not act in good
faith, did not meet a particular standard of conduct, did not have any
particular belief, or that a court has determined that indemnification is not
permitted by applicable law. For purposes of any determination of good faith,
the Officer shall be presumed to have acted in good faith, if he relied on
information, opinions, reports or statements, including financial statements or
other financial data prepared or presented by: (a) one or more officers or
employees of the Company (or a subsidiary of the Company) whom the Officer
reasonably believes to be reliable and competent in the matters presented;
(b) legal counsel, public accountants or other persons as to matters the Officer
reasonably believes are within the person’s professional or expert competence;
or (c) a committee of the board of officers of the Company of which the Officer
is not a member, if the Officer reasonably believes such committee merits
confidence; provided, however, the Officer shall not be presumed to be acting in
good faith, if he has actual knowledge concerning the matter in question that
makes such reliance unwarranted.

Section  11. Letter of Credit. Unless to do so would constitute a breach of any
loan agreement or indenture or any other material agreement binding on the
Company, upon the occurrence of a Change in Control of the Company, the Company,
upon written request of an Officer then

 

 

4

 

 

--------------------------------------------------------------------------------

 

involved in a Proceeding, shall obtain an irrevocable standby letter of credit
naming the Officer as the sole beneficiary in an appropriate amount to cover the
estimated Expenses of fully contesting such Proceeding which are to be advanced
to the Officer hereunder, but not less than $500,000, issued by a bank or other
financial institution having assets in excess of $100,000,000 and containing
terms and conditions reasonably satisfactory to the Officer (the “Letter of
Credit”). The Letter of Credit shall provide that the Officer may from time to
time draw amounts thereunder to pay such Expenses as incurred upon presentation
to the issuer thereof of (i) copies of the Officer’s written affirmations and
written undertaking and the written opinion of his counsel required under
Section 3 above and (ii) a written certification personally signed by or on
behalf of the Officer that the Officer has made demand upon the Company for the
amount he is seeking under the Letter of Credit and that the Company has refused
to pay such amount to the Officer and that the Officer believes in good faith
that he is entitled to such amount under the terms of this Agreement. Once the
Company has obtained the Letter of Credit required by this Section 11, and
continuing for the duration of this Agreement as set forth in Section 15, the
Company shall renew the Letter of Credit or obtain a substitute letter of credit
meeting the criteria specified above so that the Letter of Credit shall always
have at least one year of its term remaining.

Section 12. Contribution. If full indemnification as provided in Section 2
hereof may not be paid to the Officer because such indemnification is prohibited
by law, then in any Proceeding in which the Company is jointly liable with the
Officer (or would be if joined in such Proceeding) the Company shall contribute
to the amount of Liability and Expenses incurred by the Officer for which
indemnification is not available in such proportion as is appropriate to reflect
(i) the relative benefits received by the Company on the one hand and the
Officer on the other hand from any transaction from which such Proceeding arose
and (ii) the relative fault of the Company and the Officer, as well as any other
relevant equitable considerations.

Section  13. Securities Act Liabilities. The Officer understands and agrees that
with respect to certain liabilities incurred under the Securities Act of 1933,
as amended, and the rules and regulations thereunder (the “Securities Act”), the
Company’s obligations hereunder may be subject to undertakings contained in
various registration statements filed by it pursuant to the Securities Act, as
those undertakings relate to the possible need for court review of
indemnification for such liabilities.

Section 14. Subrogation. The Company shall be subrogated to the extent of any
payment to the Officer under this Agreement to all of the rights of recovery of
the Officer with respect to such payments against third parties (including,
without limitation, the insurer under any Liability Insurance policy, if
applicable). The Officer shall do everything reasonably necessary to secure such
rights, including the execution of such documents as may be necessary or
desirable to enable the Company to bring suit to enforce such rights.

Section  15. Duration of Agreement. This Agreement shall continue in effect
during the period Officer is an officer of the Company and shall continue until
the final disposition of all Proceedings for Indemnifiable Events, whether or
not such Proceedings are instituted prior to Officer ceasing to serve as an
officer of the Company.

 

 

5

 

 

--------------------------------------------------------------------------------

 

Section  16. Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against the Officer, the Officer’s spouse, heirs,
executors or personal or legal representatives after the expiration of two years
from the date of accrual of such cause of action, or such longer period as may
be required by state law under the circumstances. Any claim or cause of action
of the Company or its affiliate shall be extinguished and deemed released unless
asserted by the timely filing and notice of a legal action within such period;
provided, however, that if any shorter period of limitations is otherwise
applicable to any such cause of action, the short period shall govern.

Section 17. Consent to Jurisdiction. The Company and the Officer each
irrevocably consent to the jurisdiction of the courts of the State of Tennessee
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement and agree that any action instituted under this
Agreement shall be brought only in the courts of the State of Tennessee.

Section 18. Severability. The provisions of this Agreement shall be severable in
the event any of the provisions hereof are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law and,
to the fullest extent possible, shall be construed so as to give effect to the
intent manifested by the provision held invalid, illegal or unenforceable.

Section 19. Notices. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand and receipted for by the party to whom such notice or other
communication shall have been directed or if mailed by certified registered mail
with postage prepaid or if delivered by a private express package or similar
service providing receipt against delivery. All such notices and other
communications shall be deemed received on the earlier of actual receipt or the
third business day after the date on which it is so delivered or mailed:

If to the Officer to:

J. Michael Moore

c/o J. Alexander’s Holdings, Inc.

3401 West End Avenue, Suite 260

Nashville, Tennessee 37203

 

or to such other address as may be furnished to the Company by the Officer by
notice similarly given; or

If to the Company to:

J. Alexander’s Holdings, Inc.

3401 West End Avenue, Suite 260

Nashville, Tennessee 37203

Attention: Chief Financial Officer

 

 

6

 

 

--------------------------------------------------------------------------------

 

or to such other address as may be furnished to the Officer by the Company by
notice similarly given.

Section 20. Governing Law. This Agreement shall be governed by, and be construed
and enforced in accordance with, the laws of the State of Tennessee applicable
to contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.

Section 21. Changes in Law. To the extent that a change in applicable law
(whether by statute or judicial decision) shall permit broader indemnification
or advancement of Expenses than is provided under the terms of the
organizational documents of the Company and this Agreement, the Officer shall be
entitled to such broader indemnification and advancement, and this Agreement
shall be deemed to be amended to such extent.

Section 22. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by and against the parties hereto and their
respective successors and assigns, including without limitation any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company and the spouse, heirs
and personal representatives of the Officer. The Company shall require any
successor to all or substantially all of the business or assets of the Company,
by written agreement in form and substance satisfactory to the Officer, to
expressly assume this Agreement.

Section  23. Subsequent Amendments. No amendment, termination or repeal of any
provision of the Charter or Bylaws of the Company, or any respective successors
thereto, or of any relevant provision of any applicable law, unless in the case
such amendment or change in law permits the Company to provide broader
indemnification rights than were permitted prior thereto, shall affect or
diminish in any way the rights of the Officer to indemnification, or the
obligation of the Company, arising under this Agreement, whether the alleged
actions or conduct of the Officer giving rise to the necessity of such
indemnification arose before or after any such amendment, termination or repeal.
An Officer’s rights to indemnification and advancement under this Agreement and
the Company’s Bylaws shall vest as of the date he became or becomes an officer
of the Company.

Section  24. Modification and Waiver. This Agreement supersedes in its entirety
any existing or prior agreement between the Company (including any of its
subsidiaries or their predecessors) and the Officer pertaining to
indemnification and advancement rights. No supplement, modification, amendment,
termination or assignment of this Agreement shall be effective unless in writing
signed by both parties hereto. No waiver of any provisions of this Agreement
shall be binding unless executed in writing by the party making the waiver.

Section 25. Definitions.

(a) “Change in Control” means a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act, provided that, without limitation, such
a change in control shall be deemed to have occurred if and when (i) any
“person” (as such term is defined in Sections 13(d)(3) and 14(d)(2) of the
Exchange Act) is or becomes a beneficial owner, directly or indirectly, of

 

 

7

 

 

--------------------------------------------------------------------------------

 

securities of the Company representing 35% or more of the combined voting power
of the Company’s then outstanding securities or (ii) individuals who are members
of the board of officers of the Company immediately prior to a meeting of the
shareholders of the Company involving a contest for the election of officers do
not constitute a majority of the board of officers following such election.

(b) “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating or being or preparing to be a witness in a
Proceeding. Expenses shall also include Expenses incurred in connection with any
appeal resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent. In addition, Expenses shall include any
expenses of establishing a right to indemnification.

(c) “Indemnifiable Event” means any event or occurrence that takes place either
prior to or after the execution of this Agreement, related to the fact that the
Officer is or was an officer of the Company, or while an officer is or was
serving at the request of the Company as an officer of another foreign or
domestic corporation, partnership, joint venture, employee benefit plan, trust,
or other enterprise, or was an officer of a foreign or domestic corporation that
was a predecessor corporation of the Company or another enterprise at the
request of such predecessor corporation, or related to anything done or not done
by the Officer in any such capacity, whether or not the basis of the Proceeding
is alleged action in an official capacity as an officer or in any other capacity
while serving as officer of the Company, as described above.

(d) “Liability” means the obligation to pay a judgment, settlement, penalty or
fine (including an excise tax or penalty assessed with respect to an employee
benefit plan).

(e) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, alternative dispute mechanism, inquiry, administrative or
legislative hearing, investigation or any other actual, threatened or completed
proceeding, including any and all appeals, whether conducted by the Company or
any other party, whether civil, criminal, administrative, investigative, or
other, whether formal or informal, and in each case whether or not commenced
prior to the date of this Agreement, that relates to an Indemnifiable Event.

[Signature Page Follows.]

 

 

 

8

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

 

 

 

J. ALEXANDER’S HOLDINGS, INC.

By:  

/s/ Lonnie J. Stout II

 

Name:  Lonnie J. Stout II

 

Title:    President and Chief Executive Officer

 

 

OFFICER

By:

 

 /s/ J. Michael Moore

 

Name: J. Michael Moore

 

 

 

 

[Signature page to Indemnification Agreement.]

 

 